Title: From George Washington to the Pennsylvania Supreme Executive Council, 20 April 1779
From: Washington, George
To: Pennsylvania Supreme Executive Council



   Gentlemen
Head Quarters Middle Brook: 20th April 1779.

I have, in obedience to a Resolve of Congress of the 3d instant, directed a Court Martial to be held at this Camp on the 1st May next for the trial of Major General Arnold on the 1st 2d 3d and 5th Charges exhibited against him by the supreme executive Council of the State of Pennsylvania.
You will therefore be pleased to furnish the Court at the above time with the proper evidence in support of the Charges. I have the honor to be with great Respect Gent. Your most obt Servt.
